Citation Nr: 9935004	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  95-41 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for herniated 
intervertebral lumbar disc, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefit sought 
on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the present appeal has been obtained.

2.  The veteran's herniated intervertebral lumbar disc is 
currently manifested by complaints of chronic pain, 
tenderness to palpation, and right leg weakness, with 
decreased sensation in the lower extremities.  Range of 
motion is as noted as follows: forward bend to 60 degrees; 
lateral bend to 40 degrees; and rotation to 30 degrees.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
herniated intervertebral lumbar disc have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 
5292, 5293, 5295 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life; and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995). The Board notes that 
under 38 C.F.R. § 4.40, the rating for an orthopedic disorder 
should reflect functional limitation which is due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. § 4.45.  A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.  
Moreover, it is the intention of the rating schedule to 
recognize actually painful, unstable, or maligned joints, due 
to healed injury, as entitled to at least the minimum 
compensable rating for the joints.  See 38 C.F.R. § 4.59.

The veteran's herniated intervertebral lumbar disc is 
currently evaluated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  Under Diagnostic Code 
5293,the criteria for a 40 percent evaluation contemplate 
findings reflective of intervertebral disc syndrome, with 
severe, recurring attacks, with intermittent relief.  The 
criteria for the next higher 60 percent evaluation requires 
findings reflective of a pronounced intervertebral disc 
syndrome; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

The veteran's service-connected herniated intervertebral 
lumbar disc may also be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295.  Under Diagnostic Code 5292, 
the criteria for a 40 percent evaluation include findings 
reflective of a severe limitation of motion of the lumbar 
spine.  

Under Diagnostic Code 5295, a 40 percent evaluation requires 
findings reflective of a severe lumbosacral strain, 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, a marked limitation of 
forward bending in the standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The veteran's service-connected herniated intervertebral 
lumbar disc may also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5289.  Under Diagnostic Code 5289 the 
criteria for a 40 percent evaluation contemplate findings 
reflective of favorable ankylosis of the lumbar spine.  The 
criteria for the next higher 50 percent evaluation 
contemplate findings reflective of unfavorable ankylosis of 
the lumbar spine. .

The record includes a report of a July 1993 VA neurological 
examination for evaluation of back pain.  The veteran 
complained of pain occasionally radiating down the legs, more 
on the left side than on the right.  The veteran reported 
that he occasionally stumbled while walking and had no right 
leg weakness.  He had no persistent numbness in the legs, no 
bladder incontinence, but he had had intermittent loss of 
bowel control at night.  On examination, motor strength was 
5/5 in the right lower extremity.  Plantar flexion, 
dorsiflexion, extensor hallucis longus and quadriceps 
strength was 5/5 on the left side.  Plantar flexion, extensor 
hallucis longus quadriceps strength was 4/5 in the left 
dorsiflexors.  Sensation was intact to pin prick in the L5 
and S1 distributions bilaterally.  The examiner was unable to 
elicit reflexes in the patellar or Achilles areas.  Straight 
leg raise testing was negative bilaterally.  The ranges of 
motion were slightly diminished.  Flexion was 60 degrees, 
extension was 10 degrees, lateral rotation was 20 degrees in 
both directions, and lateral bending was 20 degrees in both 
directions.

During a March 1995 VA examination of the spine, the veteran 
denied any bowel or bladder dysfunction, any motor weakness, 
or any numbness.  On examination he was able to ambulate on 
his toes and heels for more than ten feet.  The spine showed 
no fixed or postural deformity, and was nontender to 
palpation along the midline and in the paraspinus region.  
The veteran was able to forward flex 80 degrees; hyperextend 
30 degrees; right and left lateral bend 25 degrees, 
bilaterally; and right and left rotation was to 45 degrees, 
bilaterally.  All such motions were performed without obvious 
discomfort.  Neurological examination of the lower 
extremities revealed muscle strength of 5/5 in all muscle 
groups, including quadriceps, hamstrings, gastroc, extensor 
hallucis lungus and tibialis anterior.  The examiner found no 
evidence of light touch sensory deficit in the lower 
extremities.  Patellar tendon and Achilles tendon reflexes 
were both 1+ and symmetrical.  The impression was chronic 
intermittent low back pain, musculoskeletal in nature, with 
no evidence of neurologic involvement.  An associated X-ray 
examination report contains an impression of degenerative 
joint disease and vacuum disk at L5-S1.  

The veteran testified during a March 1996 hearing regarding 
the symptoms of his low back disability.  He testified that 
his symptoms included frequent, daily, lower back pain 
involving the middle and left side.  The pain previously 
radiated into his left leg, and presently went into his right 
leg also.  He indicated that his symptoms included  reduced 
ranges of motion of the lower back, stiffness in the morning, 
tightness or spasm, numbness in his legs and weakness in his 
left leg.  He indicated that he felt that he had some loss of 
bowel control due to his back disability.  He indicated that 
due to his back disability, he had to take sick leave for 
periods of time during his last employment; and he had 
difficulties during his training at barber school, and did 
not take the required state board necessary to work as a 
barber.

During an April 1997 VA examination of the spine, the veteran 
reported complaints of intermittent low back pain across the 
midline, and coexisting pain sometimes in the distal one-half 
of his hamstrings area not below the knee.  On examination, 
the veteran had no tenderness to palpation in the back.  His 
maximal lumbosacral spine flexion was to the junction of the 
proximal and middle third of the tibia.  Maximal extension 
was approximately 10 degrees.  He had about 10 to 15 degrees 
of lateral bending to the left and to the right.  Sensation 
to light touch was symmetric.  Reflexes for the posterior 
tibia and patellar tendon were zero to trace, and bilaterally 
symmetrical.  Strength testing was 5/5 and bilaterally 
symmetric.  Hamstrings were tight with popliteal angle about 
35 degrees bilaterally.  Straight leg raising was negative.  
Faber testing was negative bilaterally.  The impression was 
that the veteran had a history of low back pain since injury 
in 1967 with no neurologic deficit noted during the 
examination.  An associated X-ray report contains an 
impression that the lumbar spine was normal with the 
exception of L5/S1.  At L5/S1 there had been interval 
degenerative narrowing from a prior study of February 1988, 
to the point that the joint space was markedly narrowed with 
vacuum phenomenon and sclerosis of the intervertebral disc 
margins as well as degenerative sclerosis of the posterior 
facet joints at L5/S1.

During an April 1999 VA examination, the veteran complained 
of symptoms of low back pain, including nocturnal symptoms of 
pain that awaken him nightly.  He reported that he was able 
to ambulate independently for approximately one-half mile 
without difficulty.  He complained of weakness in the right 
leg, and no significant bowel or bladder complaints related 
to the spine.  On examination, he was able to walk with a 
normal heel-toe gait.  The examiner saw no evidence of 
atrophy in the lower extremities.   He was able to forward 
bend to 60 degrees, lateral bend to 40, and rotate to 30 
degrees, without tenderness.  He had nontender hip range of 
motion and nontender fabere examination.  He had tenderness 
to palpation over the lumbosacral junction bilaterally.  He 
had no significant cutaneous malformations of the skin of the 
back.  Straight-leg raise and motor examination were 
negative.  Iliopsoas bilaterally were 4/5, quadriceps 
bilaterally were 4/5, hamstrings bilaterally were 4/5, 
tibialis anterior were 5/5, extensor hallucis longus 
bilaterally were 4/5 and gastropsoas were 5/5 bilaterally in 
the left muscle groups.  He was able to heel-walk and toe-
walk unassisted.  Sensation was intact in the lower 
extremities, but decreased.  He had 1+ reflex at the knee and 
the ankle, bilaterally symmetric.  He had no clonus and a 
negative Babinski's.  The impression was that the veteran was 
experiencing chronic low back pain.  The examiner was unable 
to determine any specific nerve root impingement, secondary 
to a possible herniated nucleus pulposus.  The examiner noted 
that he was unable to determine whether the veteran's back 
pain was related to a herniated disc condition.  An 
associated X-ray examination report contains an impression of 
moderate to severe degenerative disk disease of L5-S1.  The 
examiner noted that the X-ray examination did not rule out a 
bulging or focal herniated disk, and recommended further 
study by CT or MRI for evaluation of possible herniated disk.
  
The veteran is assigned a 40 percent evaluation under 
Diagnostic Code 5293.  This is the highest rating allowed 
under Diagnostic Codes 5292 and 5295.  Consequently, 
evaluation of his service-connected herniated intervertebral 
lumbar disc under either of those diagnostic codes would not 
yield a higher evaluation for the veteran.  In addition, 
ankylosis (bony fixation) has not been clinically 
demonstrated or diagnosed, and therefore an increased 
evaluation under Diagnostic Code 5289 is not shown by the 
record.  

There is no evidence of symptoms of intervertebral disc 
syndrome that would warrant a higher evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5293, which would require 
pronounced symptoms.  In this regard, the clinical evidence 
shows that motion of the lower back does result in pain.  
However, the symptoms are not reflective of pronounced 
intervertebral disc syndrome.   During the recent 
examinations, there were no findings reflective of pronounced 
symptoms of intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
It is noted that the veteran had a negative straight leg 
raise, no clonus and a negative Babinski.  Sensation was 
decreased but was intact.  The examiner found no nerve root 
impingement.  Moreover, recent examination findings and 
impressions have indicated that the veteran experienced 
chronic low back pain that was musculoskeletal in nature, 
with no evidence of neurologic involvement or deficit.  

VA's General Counsel has determined that intervertebral disc 
syndrome involves loss of range of motion.  Therefore, 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under Diagnostic Code 5293.  See VAOPGCPREC 36-97 
(December 1997).  38 C.F.R. § 4.45 provides that the factors 
of disability regarding joints reside in reduction of their 
normal excursion of movements in different planes.  Inquiry 
will be directed to considerations of less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

However, even considering the veteran's complaints of pain, 
the preponderance of the evidence is against a finding of 
more than severe intervertebral disc syndrome.  The recent 
examinations do not show findings reflective of weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, which are 
considered when assessing functional impairment.  Moreover, 
while there is some limitation of motion, the reported 
findings as to range of motion do not show more than a severe 
loss of motion, even when consideration is given to 
additional loss of motion due to pain, weakness, fatigue and 
incoordination.  Recent examination findings show that the 
veteran is able to exhibit ranges of motion of the lumbar 
spine without tenderness, and that strength testing did not 
show any significant weakness.   

In conclusion, on reviewing the evidence of record, the Board 
does not find a basis for an increase in excess of 40 percent 
for the veteran's service-connected herniated intervertebral 
lumbar disc.  The most recent clinical evidence shows that 
the veteran was reporting that he experienced daily, chronic 
lower back pain.  There is some decreased motion, some 
tenderness to palpation and decreased sensation in the lower 
extremities.  The veteran's level of impairment due to his 
lumbar disability is no more than severe with some limitation 
of lumbosacral motion.  The veteran's service-connected back 
disability therefore does not show the criteria necessary for 
a higher evaluation under any of the relevant diagnostic 
codes.

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b) (1999).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran has not been hospitalized 
recently for treatment of his low back condition.  There is 
no indication that the veteran's low back disability has 
markedly interfered with employment.  Based on this 
information, the Board finds that the RO did not err in 
failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).


ORDER

An increased rating for herniated intervertebral lumbar disc 
is denied.




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

